DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 9, 11, 12, 14-17, 23, and 25-29 are pending in this application.  Claims 4-8, 10, 13, 18-22, and 24 have been cancelled.  Claims 1-3, 9, 11, 12, 14-17, 23, and 25-29 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 11, 12, 14-17, 23, and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (US 9232808) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
As to claims 1-3, 9, 11, 12, 14-17, 23, and 25-29, Smith et al disclose a processed cheese without emulsifying salts comprising an acid curd and a concentrated milk protein (see entire patent, especially claims 1-3).  Smith et al disclose the addition of a calcium reduced casein as the concentrated milk protein and the further addition of milk fat and whey protein (see claim 7).  Smith et al disclose a method of making a process cheese product comprising forming a mixture comprising about 20 to about 87 percent of a natural cheese or mixture of natural cheese, and about 0.8 to about 25 percent (solid 
The claims differ as to the specific recitation of protein ratios.
The claimed ratios are seen to be nor more than obvious to that of Smith et al as the same final product is obtained.

Claims 1, 2, 9, 11, 14-16, 23, 25, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Furling (US 2011/0045133 A1) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
As per claim 1, Furling teaches a process cheese (para [0023]) comprising: an acid curd (para [0075] acid curd); and a concentrated milk protein (para [0071], further introduced milk protein concentrates (caseins)).  Although Furling doesn't teach the percentages, it would have been obvious to one ordinary skilled in the art to optimize the percentage of protein in the acid curd to the percentage of protein in the concentrated milk protein to achieve best results. Furling further teaches wherein the acid curd is produced from the concentrated milk protein (para [0032], [0035]).  Furling teaches wherein the concentrated milk protein comprises at least one of a liquid (para [0045], cow's milk) concentrated milk protein or a concentrated milk protein powder.  Furling further teaches the process cheese of claim 1, wherein the process cheese is produced without an emulsifying salt (no mentioning of salt in entire document).
As per claim 2, Furling further teaches the process cheese of claim 1, wherein the concentrated milk protein comprises a milk protein concentrate (para [0071] milk protein concentrates (caseins)).

As per claim 11, although Furling doesn't explicitly teach the process cheese of claim 1, wherein the acid curd is produced from at least one of a commercial concentrated milk protein, or a milk, it would have been obvious to use a commercial concentrated milk protein for convenience.
As per claim 14, Furling teaches the process cheese of claim 1, further comprising at least one of a rennet-curd cheese, a ripened cheese, a fresh cheese, a whey, a non-emulsifying salt, a deproteinized whey, a butter, or a butter oil (para [0045], fat of milk origin).
As per claim 15, Furling teaches a method of producing process cheese (para [0023] method of producing a cheese) comprising: using a volume of concentrated milk protein (para [0035]-[0036], additional ingredients such as milk protein concentrate in amount below 50%); preparing a volume of acid curd (para [0023] cheese curd is prepared); and producing a volume of process cheese product (para [0023], producing a cheese) by combining the volume of the concentrated milk protein with the volume of the acid curd (para [0034], the curd is reconstituted by mixing and hydrating protein concentrates, and para [0071], optionally further be introduced milk protein concentrates, the total of these additions can be up to 30% by weight of the finished product).  Although Furling doesn't explicitly teach preparing a volume of concentrated milk protein, it does teach using a volume of concentrated milk protein (para [0035]-[0036], additional ingredients such as milk protein concentrate in amount below 50%) for process the cheese (para [0035] and [0071]). It also teaches the cheese can be produced from cow's milk and from goat's milk, ewe's milk, buffalo milk, or milk from any other species of animal reared for that purpose (para [0045]). It would have been obvious to one ordinary skilled in the art to prepare a milk protein concentrate from animal milks since it is common way to get a milk protein concentrate.  Furling further teaches the process cheese is produced without an emulsifying salt (no 
As per claim 16, Furling teaches the process cheese of claim 15, wherein the concentrated milk protein comprises a milk protein concentrate (para [0071], milk protein concentrates (caseins)).
As per claim 23, although Furling doesn't teach the method of producing process cheese of claim 15, it would have been obvious to one ordinary skilled in the art to optimize the percentage of protein in the acid curd to the percentage of protein in the concentrated milk protein to achieve best results.
As per claim 25, although Furling doesn't explicitly teach the process cheese of claim 15, wherein the acid curd is produced from at least one of a commercial concentrated milk protein, or a milk, it would have been obvious to use a commercial concentrated milk protein for convenience.
As per claim 27, Furling teaches the method of producing process cheese of claim 15, wherein the volume of concentrated milk protein is at least one of a liquid (para [0045], cow's milk) concentrated milk protein or a concentrated milk protein powder.
As per claim 28, Furling teaches the method of producing process cheese of claim 15, further comprising the step of adding at least one of a rennet-curd cheese, a ripened cheese, a fresh cheese, a whey, a non-emulsifying salt, a deproteinized whey, a butter, or a butter oil (para [0045], fat of milk origin).
As per claim 29, Furling teaches a process cheese (Furling, para[0023]) prepared by a process comprising the steps of: preparing a volume of an acid curd (Furling, para [0023]); preparing a volume of a concentrated milk protein (Furling, para [0035]); producing a volume of process cheese product by combining the volume of the concentrated milk protein with the volume of the acid curd (para [0034], curd reconstituted by mixing and hydrating protein concentrates).  It would have been obvious .

Claims 3, 12, 17, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Furling (US 2011/0045133 A1) in view of Metzger (US 2018/0343880 A1) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
As per claim 3, Furling further teaches the process cheese of claim 1, wherein the concentrated milk protein comprises a casein (Furling, para [0071]), but not a micellar casein. Metzger teaches a similar process cheese, wherein the concentrated milk protein comprises a micellar casein (Metzger, para [0035]).  It would have been obvious to one ordinary skilled in the art to incorporate a micellar casein as taught by Metzger into the process cheese as taught by Furling since Metzger teaches a micellar casein is effective.
As per claim 12, although Furling doesn't teach the process cheese of claim 1, wherein the concentrated milk protein is reduced in at least one of calcium or phosphorous, Metzger teaches a similar process cheese of claim 1, wherein the concentrated milk protein is reduced in at least one of calcium or phosphorous (Metzger, para [0098], mineral-reduced MCC, minerals (e.g., calcium)).  It would have been obvious to one ordinary skilled in the art to incorporate the concentrated milk protein reduced in at least one of calcium or phosphorous as taught by Metzger into the process cheese as taught by Furling since Metzger teaches it could make process cheese with less emulsifying salts (Metzger, para [0098]) since emulsifying salts chelate minerals (Metzger, para [0098]).
As per claim 17, Furling teaches the process cheese of claim 15, wherein the concentrated milk protein comprises a micellar casein (Furling, para [0071]), but not a micellar casein, Metzger teaches a similar process cheese of claim 1, wherein the concentrated milk protein comprises a micellar casein 
As per claim 26, although Furling doesn't teach the method of producing process cheese of claim 15, wherein the concentrated milk protein is reduced in at least one of calcium or phosphorous, Metzger teaches a similar process cheese of claim 1, wherein the concentrated milk protein is reduced in at least one of calcium or phosphorous (Metzger, para [0098], mineral-reduced MCC, minerals (e.g., calcium)). It would have been obvious to one ordinary skilled in the art to incorporate the concentrated milk protein reduced in at least one of calcium or phosphorous as taught by Dakoda into the process cheese as taught by Furling since Dakoda teaches it could make process cheese with less emulsifying salts (Dakoda, para [0098]) since emulsifying salts chelate minerals (Dakoda, para [0098]).

Loh et al (US 7026004) is cited as of interest to disclose a micellar casein concentrate (see entire patent).  Loh et al disclose the use of the concentrates in other products including cheese (see column 7, line 65 to column 8, line 7).
Smith et al (CA 2626226 and EP 2027776) and Daurelles et al (US 4661357) are cited as of interest to the claimed invention.
Smith et al (US 9532584) is cited as of interest to the claimed invention.  Smith et al (US 9532584) is a divisional of Smith et al (US 9232808).

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach the claimed percentages for the different volumes or without an emulsifying salt.
Smith et al disclose a processed cheese without emulsifying salts comprising an acid curd and a concentrated milk protein (see entire patent, especially claims 1-3).  Smith et al disclose the addition of a calcium reduced casein as the concentrated milk protein and the further addition of milk fat and whey protein (see claim 7).  The claimed percentages are seen to be nor more than obvious to that of Smith et al as the same final product is obtained.
Furling teaches a process cheese (para [0023]) comprising: an acid curd (para [0075] acid curd); and a concentrated milk protein (para [0071], further introduced milk protein concentrates (caseins)).  It would have been obvious to one ordinary skilled in the art to optimize the percentage of protein in the acid curd to the percentage of protein in the concentrated milk protein to achieve best results.  Furling teaches the process cheese is produced without an emulsifying salt.  Furling specifically teaches “it is possible” to add emulsifying salts ([0039]).  The use of possible implies that the use of salts is optional.
The declaration under 37 CFR 1.132 filed December 22, 2021 is insufficient to overcome the rejection of the claims based upon 35 U.S.C. 103 as set forth in the last Office action for the following reasons.
1)  Both Smith et al and Furling teach without emulsifying salts.
2) Applicant has not provide support for the criticality of the protein ratios.

As claimed, it is not seen how the claimed invention differs from the prior art.  The prior art teaches a processed cheese comprising an acid curd and a concentrated milk protein as is claimed.  
In the absence of a showing of unexpected results, Applicant is using known components and process steps to obtain no more than expected results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
January 14, 2022